TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00203-CR
NO. 03-04-00270-CR



Craig Jonathan Warner, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT

NOS. 7410 & 7411, HONORABLE JOE CARROLL, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motions for extension of time to file brief in these related causes are
granted.  Appellant's counsel, Mr. Scott K. Stevens, is ordered to tender a brief in these causes no
later than November 8, 2004.  No further extension of time will be granted.
It is ordered October 18, 2004.

Before Justices Kidd, Patterson and Puryear
Do Not Publish